Citation Nr: 0943714	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

3.  Entitlement to a compensable rating for headaches.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont.  Subsequently 
the claims file was returned to the jurisdiction of the RO in 
Detroit, Michigan.

In September 2009, the Veteran and his wife testified during 
a Board hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of the hearing is of record.  At the 
time of the hearing, the Veteran submitted additional 
evidence, including duplicates of correspondence and a recent 
private audiogram.  As the Veteran's representative waived 
initial RO consideration of this evidence, the Board accepts 
this additional evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2009).

The Board notes that since a March 1986 rating action the 
Veteran has been service connected for tinnitus with 
headaches.  As noted in the discussion found in the remand 
section below, during his Board hearing in September 2009 the 
Veteran and his representative raised an issue whether he 
should be granted a separate compensable rating for his 
headaches.  Therefore, the Board has characterized the issues 
on appeal as found on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of a higher rating for hearing loss and for 
headaches, as well as the Veteran's TDIU claim, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The 10 percent disability rating currently in effect is the 
maximum schedular rating for tinnitus; factors warranting an 
extraschedular rating are not shown. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular or 
extraschedular rating in excess of 10 percent for tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of 
Appeals for Veterans Claims (the Court).  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  Given the determination reached in this 
decision, the Board is satisfied that adequate development 
has taken place and that there is a sound evidentiary basis 
for resolution of this increased rating claim for tinnitus at 
present without detriment to the due process rights of the 
Veteran.

Higher Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

Tinnitus

In a March 1986 rating action, the RO awarded the Veteran 
service connection for tinnitus associated with headaches by 
history and assigned a 10 percent disability rating, pursuant 
to Diagnostic Code 6260, effective September 25, 1985.  

Under Diagnostic Code 6260, 10 percent is the maximum 
disability rating available for recurrent tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2009).  In addition, 
Note 1 states that a separate rating for tinnitus may be 
combined with a rating under diagnostic codes 6100, 6200, 
6204, or another diagnostic code, except when tinnitus 
supports a rating under one of those diagnostic codes.  
Further, Note 2 states that objective tinnitus should not be 
rated under Diagnostic Code 6260, but should be rated as part 
of any underlying condition causing it.  Objective tinnitus 
is defined in Note 2, in part, as when the sound is audible 
to other people.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U. S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

In this case, as the service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus 
by regulation under Diagnostic Code 6260, there is no legal 
basis upon which to award a higher disability rating for 
tinnitus.  As the disposition of this claim is based on 
interpretation of the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the disability rating for the Veteran's 
tinnitus disorder.  There is a three-step analysis for 
determining whether an extraschedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
First, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. at 115-16; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalizations).  
If the factors of step two are found to exist, the third step 
is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id. at 116.  After a thorough review 
of the record, including the testimony of the Veteran and his 
wife during his Board hearing and the VA and private medical 
evidence of record, the Board is convinced that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology for his tinnitus disorder during the time 
period of this appeal, and that the maximum assigned rating 
is adequate.  Therefore, no referral for extraschedular 
consideration is required in this case.

ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.



REMAND

Unfortunately, a remand is required on the remaining issues 
on appeal.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. 5103A, 5107(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  

During his Board hearing, the Veteran and his wife asserted 
that his hearing loss was now worse than at the time of his 
last VA examination in July 2007 (see transcript at p. 6).  
The Board notes that a lay person is competent to proffer 
testimony on directly observable facts and on such facts as 
whether symptoms have worsened.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  The Board notes that during the 
hearing, the Veteran's representative said that a private 
audiologist found more severe findings in an audiogram 
submitted in June 2008.  Subsequent to the hearing the 
Veteran and his representative submitted the duplicate of an 
August 2008 private audiogram.  The results of the audiogram 
are in graphical form and were not numerically interpreted.  
Therefore, the results are not adequate to determine whether 
the Veteran has a bilateral hearing loss meeting the 
requirements of 38 C.F.R. § 3.385 and in excess of a 50 
percent disability rating.

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a veteran was entitled to a new examination after a two year 
period between the last VA examination and the veteran's 
contention that his disability had increased in severity) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").  Accordingly, another VA audiological 
examination of the Veteran's hearing loss is warranted.  
During this examination, the examiner also should comment on 
the results of any recent private audiograms and whether they 
are in accord with his or her findings.

During his Board hearing, the Veteran also testified that he 
had incapacitating headaches daily and that it took from an 
hour to an entire afternoon to treat them.  His wife also 
testified that during the day the Veteran spent more time 
laying down with his headaches that he spent with her (see 
transcript at p. 7).  The Board's review of the claims file 
uncovered little medical information about the Veteran's 
headaches.  In a July 1986 medical record, F.S.S., Ph.D., a 
private audiologist, noted that the Veteran reported that he 
got headaches when noises got too loud in his right ear and 
that he complained of headaches after the sound 
discrimination testing in his right ear that day.  The 
audiologist also commented that previous attempts at 
amplification had led to tension headaches.  

The July 2007 VA examiner made no findings or comments about 
the Veteran's headaches during that examination.  As such, 
the July 2007 VA examination is not sufficient to ascertain 
the current severity of the disorder, with specific inquiry 
as to the rating criteria found at 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2009).  Beverly v. Brown, 9 Vet. App. 
402, 406 (1996) (holding that VA rating examinations must 
contain findings which address the specific diagnostic 
criteria); see Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992) (holding 
that VA must adhere to specific factors as enumerated in the 
rating criteria when evaluating schedular disability rating 
claims).

Additionally, the July 2007 VA examination is too remote in 
time to address the current severity of any separate rating 
for headaches.  See also Snuffer, 10 Vet. App. at 403 
(holding that a Veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the Veteran's contention that his disability had increased in 
severity).  

The state of the record is therefore uncertain as to the 
severity of the Veteran's headaches, and the RO/AMC should 
schedule the Veteran for a VA examination in order to make an 
informed decision regarding whether the Veteran should be 
granted a separate compensable rating for headaches and to 
ascertain his current level of functional impairment and 
disability. 

The Veteran also claims to have TDIU based on his service-
connected disabilities.  The TDIU claim is inextricably 
intertwined with the increased rating claims for hearing loss 
and for headaches.  In other words, if an increased rating is 
granted for either claim, these factors may impact the TDIU 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other).  Action on the 
Veteran's TDIU claim, therefore, is deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall contact the Veteran 
to obtain the names and addresses of all 
medical care providers, private or 
government, who have treated him for 
hearing loss or headaches.  After securing 
the necessary release(s), the RO/AMC 
should obtain those records that have not 
been previously secured and should 
specifically request records from the 
Saginaw, Michigan VAMC from May 2007 to 
the present.  To the extent there is an 
attempt to obtain records that is 
unsuccessful; the claims file should 
contain documentation of the attempts 
made.  The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to submit the sought-after 
records.

2.  The RO/AMC shall afford the Veteran a 
VA audiological examination to ascertain 
the present severity of his service-
connected hearing loss. Any and all 
indicated evaluations, including 
audiometric and speech recognition using 
the Maryland CNC should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records of 
treatment for hearing loss, comment on the 
results of recent private audiograms and 
whether they agree or disagree with his or 
her findings, and offer comments and an 
opinion as to the severity of the 
Veteran's hearing loss.  The examiner also 
should consider and comment on any marked 
interference with employment due to the 
Veteran's hearing loss.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.

3.  The Veteran also shall be provided a 
VA examination by an appropriate medical 
professional, and accompanied by any 
clinical testing deemed appropriate by the 
examiner, to determine the current extent 
and severity of any headache disability.  
The claims folder, and a copy of this 
remand, must be reviewed by the examiner 
in conjunction with the examination, and 
the examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand.

The examiner should also consider and 
comment on any marked interference with 
employment due to the Veteran's headaches.  
A clear rationale for all opinions should 
be provided, along with a discussion of 
the facts and medical principles.  

4.  When the development requested has 
been completed, the claims should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


